Citation Nr: 1326398	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  08-33 263	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a back disorder.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the case for further development in January 2011, February 2013, and June 2013.  That case has since been returned to the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of the proceeding has been associated with the record.

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for bilateral hearing loss and a neck disorder.  However, in a February 2013, the Board issued a decision granting those claims.  Accordingly, the issues are no longer before the Board, and no further consideration is necessary.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In this case, the Veteran submitted a February 2012 statement in which he stated, "I disagree with your denial decision concerning back and neck injury and pain." However, in the same statement, the Veteran stated the following:

"Stop, I reconsidered after applying the 'Lincoln Theory' concerning application of the reasonable doubt doctrine in the SSOC. I agree that my lower back was fine when I left service and I have no medical reason to assume that the lower back injury has anything to do with my service to our country. As much as I disagree with your decision concerning hearing and neck claim; the insanity has to cease. Therefore, relative to the lower back decision only, I agree."

Thus, the Veteran made contradictory statements in February 2012, and it was unclear as to whether he wanted to withdraw the issue of entitlement to service connection for a back disorder.  Consequently, the Board remanded the case for clarification and further development if the claim was not withdrawn.  

Following the remand, the Appeals Management Center (AMC) sent a letter to the Veteran in February 2013 asking him to indicate whether he wanted to withdraw his appeal for entitlement to service connection for a back disorder.  He was asked to respond within 30 days, but no response was received from him. 

Nevertheless, in July 2013, the Veteran submitted correspondence in which he wrote "withdraw claim."  As the issue of entitlement to service connection for a back disorder is the only pending claim, the Board finds that the Veteran has withdrawn the appeal for that issue.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


